Title: Thomas Jefferson to Joseph Darmsdatt, 25 May 1819
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          
            Dear Sir
            Monticello May 25. 19.
          
          The season for the annual supply of salt fish now being at hand, I have turned to our last years papers and found your account for the supply of that year 88. D 85 C which on examination I do not find that I have paid. be so good therefore as to forward for me as usual 6. barrels of herrings to Lynchburg to the care of Archibald Robertson merchant of that place, and to send here by the Johnson’s boats of Milton 6. barrels of herrings and 1. of shad, and on presenting the account of the new supply to mr Gibson he will be so good as to pay it with the 88.85 of the last year. I salute you with assurances of continued friendship and respect.
          Th: Jefferson
        